DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on August 16, 2021.  In virtue of this amendment, claims 1-15 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A lighting system, the system comprising … “the controller system being arranged to control the light output of the luminaire to be of a first pattern and the controller system is further arranged to control the light output of the luminaire to be of a second pattern in accordance with a variable indicative of a determination that the fallen object is at least partially blocking said thoroughfare and also indicative of traffic flow via the traffic flow monitor; wherein the first pattern is different from the second pattern and the value of said variable is initially set by the at least one sensor for detecting the fallen object and the value of said variable is updated based on an output of the traffic flow monitoring”, in combination with 
A method of controlling a lighting system, the lighting system comprising … “controlling the light output by the luminaire to be of a first pattern and further controlling the light output of the luminaire to be of a second pattern in accordance with a variable indicative of a determination that the fallen object is at least partially blocking said thoroughfare and also indicative of traffic flow via the traffic flow monitor; and wherein the first pattern is different from the second pattern and the value of said variable is initially set by the at least one sensor detecting the fallen object and the value of said variable is updated based on and output of the traffic flow monitoring”, in combination with the remaining claimed limitations as claimed in independent claim 10 (claims 11-15 are allowed as being dependent on claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Broers et al. – US 9,892,638
Prior art Panopoulos et al. – US 2015/0035437
Prior art Kim – US 2014/0176347
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 7, 2021